Citation Nr: 0619226	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-27 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for multilevel degenerative 
disc disease, L4-5, and disc bulges at L3-4 and L5-S1.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to June 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied entitlement to service connection 
for multilevel degenerative disc disease, L4-5, and disc 
bulges at L3-4 and L5-S1.

The record reflects that jurisdiction over this appeal was 
subsequently transferred to the RO in Albuquerque, New Mexico

In April 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.

In the February 2003 rating decision, the RO in Reno, Nevada, 
also denied a claim of entitlement to service connection for 
degenerative disc disease of the cervical spine at C5-6.  The 
veteran subsequently expressed disagreement with that denial, 
and, in July 2003, the RO responded by issuing a Statement of 
the Case.  However, in a signed VA Form 9 received in 
September 2003, the veteran specifically indicated that he 
did not wish to appeal the claim of entitlement to service 
connection for a cervical spine disability.  Thus, this issue 
is not currently on appeal before the Board.

The veteran's appeal is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.




REMAND

The veteran essentially contends that he injured his low back 
during a training exercise in which he was rappelling from a 
helicopter.  During his personal hearing, the veteran 
testified that the individual holding the rope from the 
ground let go, and that he fell 30 to 35 feet as a result.  

The record reflects that, in December 2002, the veteran 
submitted release forms authorizing the RO to obtain his 
treatment records from Dr. T.N. of the JHC Health Center and 
from Dr. A.B. of the Summit Medical Center.  The RO 
subsequently issued letters to these physicians in January 
2003 requesting copies of the veteran's records.  

Later that month, the RO received a fax transmittal 
indicating that the JHC Health Center had closed, and that 
all medical records from that facility were in the possession 
of its parent company, EICON.  In addition, the letter that 
was sent to the Summit Medical Center was returned as 
undeliverable.

Although the veteran was notified when the RO initially 
requested records from these facilities, there is no 
indication in the claims folder that the veteran was later 
advised that the request to the Summit Medical Center was 
returned as undeliverable.  In fact, the RO issued a letter 
to the veteran in February 2003, which contained language 
suggesting that all requested medical records had been 
obtained.  There is also no indication that the RO attempted 
to contact EICON to obtain the records of the veteran's 
treatment with Dr. T.N.

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA is required to make reasonable efforts to obtain 
relevant records that the veteran has identified and 
authorized VA to obtain.  Such reasonable efforts will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  See 38 U.S.C.A. §§ 5103, 5103A, (West 2002 & Supp. 
2005); see also 38 C.F.R. § 3.159 (2005).  

If VA receives information showing that subsequent requests 
to this or another custodian could result in obtaining the 
records sought, then reasonable efforts will include an 
initial request and, if the records are not received, at 
least one follow-up request to the new source or an 
additional request to the original source.  38 C.F.R. § 
3.159(c)(1).  If VA is unable to obtain records, VA will 
provide the claimant with oral or written notice of that 
fact.  38 C.F.R. § 3.159(e).

In order to ensure compliance with VA's duty to assist under 
the VCAA, the Board finds that a remand of this case is 
necessary so that the AMC can advise the veteran the records 
from Dr. A.B. of the Summit Medical Group could not be 
obtained, and so that the AMC can attempt to obtain records 
of the veteran's treatment with Dr. T.N. from EICON.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should advise the veteran by 
letter that the RO's January 2003 request 
to Dr. A.B. was returned as 
undeliverable.  The AMC should ask the 
veteran if he is aware of how to contact 
that physician, and, if so, request that 
he sign and return a new release form 
authorizing the AMC to request his 
records.

2.  The AMC should also ask the veteran 
to sign and return a new release form 
authorizing the AMC to obtain records of 
his treatment with Dr. T.N. from EICON, 
the parent company of the JHC Health 
Center.

3.  The AMC should also ask him to 
identify any additional doctors and 
medical care facilities (hospitals, HMOs, 
etc.) which have treated him for his low 
back disability.  He should be provided 
with release forms and asked that a copy 
be signed and returned for each health 
care provider identified.  When the 
veteran responds, the AMC should obtain 
records from each health care provider 
the veteran identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, the AMC 
should inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.

4.  Once these actions are completed to 
the extent possible, the AMC is free to 
undertake any additional development 
deemed necessary as a result of any 
records that are obtained.  Thereafter, 
the AMC should readjudicate the issue on 
appeal as listed on the title page of 
this REMAND.  If any benefit sought on 
appeal remains denied, the appellant 
should be provided with an appropriate 
supplemental statement of the case.  
After appropriate review the case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. KELLER	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



